Citation Nr: 1201367	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a lower back disability, to include as secondary to service-connected left knee strain and residuals of a left ankle sprain.

2.  Entitlement to service connection for a bilateral eye disability, other than convergence insufficiency, to include cataracts.

3.  Entitlement to a higher initial rating for a left knee strain, rated 10 percent disabling on the basis of painful range of knee motion and 10 percent disabling on the basis of knee instability.

4.  Entitlement to an initial rating higher than 10 percent for residuals of a left ankle sprain.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to November 20, 2008.





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to May 1987 and from January 2005 to July 2006.  He participated in Operation Iraqi Freedom and received the Combat Action Badge.

These matters come before the Board of Veterans' Appeals (Board) from January 2007, July 2007, and August 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

In the January 2007 decision, the RO granted service connection for residuals of a left ankle sprain and assigned an initial 10 percent disability rating, effective July 15, 2006.  In the July 2007 decision, the RO: denied entitlement to service connection for cataracts; and granted service connection for residuals of a medial collateral ligament strain of the left knee and assigned an initial 10 percent disability rating on the basis of knee instability, effective July 15, 2006.  In the August 2008 decision, the RO denied entitlement to service connection for degenerative disc disease of the lower back.

In September 2007, the RO assigned a separate initial 10 percent rating for the service-connected left knee disability on the basis of painful range of knee motion, effective July 15, 2006.

An informal hearing conference with a Decision Review Officer (DRO) was conducted in November 2008 and a report of that conference has been associated with the Veteran's claims folder.

In a March 2009 decision, the DRO granted entitlement to a TDIU, effective October 20, 2008.  In a May 2009 decision, the DRO assigned an effective date of November 20, 2008 for the grant of a TDIU based on clear and unmistakable error in the March 2009 decision.  As explained below, the issue of entitlement to a TDIU prior to November 20, 2008 remains before the Board as part of the appeals for higher initial ratings for the service-connected left knee and ankle disabilities.

In March 2010, the RO granted service connection for convergence insufficiency of the eyes, effective July 15, 2006.  

In his March 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In May 2010, he withdrew his hearing request.

In December 2011, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In his March 2010 VA Form 9, the Veteran raised the issue of entitlement to service connection for a hip disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was afforded a VA examination for a lower back disability in July 2008 and was diagnosed as having degenerative disc disease.  The nurse practitioner who conducted the examination opined that the lower back disability was not caused by the Veteran's service-connected left ankle disability.  She reasoned that there was X-ray evidence of central midline degenerative changes at L2-3, L3-4, and L4-5, but that there were no sacroiliac joint or sacral changes which were usually seen with unilateral leg pathology.  In addition, the Veteran did not exhibit any gait changes.  His lower back disability was more likely related to his body habitus consistent with obesity.

The July 2008 examination is inadequate because the examiner only provided an opinion as to whether a relationship existed between the Veteran's lower back disability and his service-connected left knee disability and no opinion was provided as to whether the lower back disability had its onset in service or in the year immediately following service or was otherwise related to a disease or injury in service.  

Furthermore, a May 2008 VA urgent care clinic note includes an opinion that the Veteran's sciatic pain and lower extremity radicular symptoms were possibly secondary to off-loading weight from the left ankle.  In other words, the evidence reflects that the lower back disability may be related to the service-connected left ankle disability.  However, no opinion was provided as to any possible relationship between these disabilities.

An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
To the extent that an opinion was provided as to whether a relationship existed between the currently diagnosed lower back disability and the Veteran's service-connected left knee disability, the opinion was limited to whether the lower back disability was "caused" by the service-connected left knee disability.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion has been provided as to any possible aggravation.  38 C.F.R. § 3.310 (2011).

The Veteran was afforded a VA eye examination in August 2009.  He was diagnosed as having, among other things, bilateral dry eye and convergence insufficiency.  Although an opinion was provided as to the etiology of the diagnosed convergence insufficiency and service connection was subsequently granted for that disability, no opinion was provided as to the etiology of the diagnosed dry eye.  Thus, a new examination is necessary in order to obtain an opinion as to the nature and etiology of any current bilateral eye disability other than convergence insufficiency.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  

The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The Veteran was afforded a VA examination in August 2009 to determine the current severity of his service-connected left knee and ankle disabilities.  Ranges of left knee and ankle motions were reported and it was noted that there was objective evidence of pain with active motion of the knee and ankle.  However, knee flexion and extension were recorded as to 120 degrees and 0 degrees, respectively, and ankle dorsiflexion and plantar flexion were recorded as to 5 degrees and 30 degrees, respectively.  

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the ranges of left knee and ankle motion pain began and at what point, if any, pain caused functional impairment, or whether there was any additional range of motion loss due to any weakened movement, excess fatigability, incoordination, or flare-ups. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Court has held that a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing and following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2011).  

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a)

In the March 2009 decision, the DRO granted entitlement to a TDIU, effective October 20, 2008.  In the May 2009 decision, the DRO assigned an effective date of November 20, 2008 for the grant of a TDIU based on clear and unmistakable error in the March 2009 decision.  Therefore, the issue of entitlement to a TDIU is not before the Board as for the period since November 20, 2008.  

However, the Veteran's claims for service connection for left ankle and knee disabilities were received on August 4, 2006 and February 27, 2007, respectively, and there is evidence that he experienced periods of unemployment between these dates and November 20, 2008.  Furthermore, he reported that he was unable to work due to his service-connected disabilities.  Given the evidence of current disabilities, the Veteran's claims for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice for the period prior to November 20, 2008.  
The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities, in combination, were sufficient to preclude gainful employment prior to November 20, 2008.

The Veteran's percentage ratings did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) until September 14, 2007.  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the claim for a TDIU prior to November 20, 2008 is inextricably intertwined with the claims for service connection for lower back and bilateral eye disabilities and the appeals for higher initial ratings for the service-connected left knee and ankle disabilities.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In his March 2010 VA Form 9, the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

An August 2008 VA care management/social work note reveals that the Veteran reported that he had consulted an unidentified private physician regarding his knee disability.  Furthermore, he has submitted private treatment records reflecting treatment for his back disability from "Dr. Dandurand" at an unspecified emergency department and from Fletcher Allen Health Care and "Robert Hemond."  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  A remand is also necessary to attempt to obtain any relevant records from the above listed treatment providers.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location and name of any private treatment provider where he has received treatment for lower back, eye, left knee, and left ankle disabilities, to include the dates of any such treatment.

2.  The AOJ should ask the Veteran to complete authorizations for VA to obtain all records of his treatment for lower back, eye, left knee, and left ankle disabilities from "Dr. Dandurand", Fletcher Allen Health Care, "Robert Hemond", and from any other sufficiently identified private treatment provider.

All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.  

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.
 
4.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA and any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current lower back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lower back disability (any lower back diagnosed since June 2008) had its onset in service or in the year immediately following service or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lower back disability (any lower back disability diagnosed since June 2008) was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected left knee strain and/or residuals of a left ankle sprain.  

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the lower back disability prior to the aggravation.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for lower back problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA and any additional treatment records, schedule the Veteran for a VA eye examination to determine the nature and etiology of any current bilateral eye disability other than convergence insufficiency.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral eye disability other than convergence insufficiency (any such disability diagnosed since February 2007) had its onset in service or is otherwise the result of a disease or injury in service.

The examiner should identify those diagnosed eye conditions that are refractive errors as opposed to acquired eye disabilities.

The examiner should identify those diagnosed eye disabilities, whether diagnosed in service or otherwise, that are congenital conditions.  If any eye disability is a congenital condition, the examiner should opine as to whether the condition is a congenital defect or disease.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for eye problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA and any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected left knee disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left knee flexion and extension should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report if there is ankylosis of the left knee and, if so, the angle at which the knee is held. 

The examiner should also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity.

The examiner must provide reasons for each opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

7.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA and any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected left ankle disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left ankle motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report if there is ankylosis of the left ankle and, if so, the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position. 

The examiner must provide reasons for each opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

8.  After completion of instructions 1 through 7 above, the Veteran's claims file, including this remand, should be referred to a VA physician with appropriate expertise to determine whether his service-connected disabilities prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him prior to November 20, 2008.  
The opinion provider should opine, as to any period between August 4, 2006 and September 13, 2007, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (a left knee strain; residuals of a left ankle sprain; convergence insufficiency; tinnitus; and bilateral granuloma annulare of the hands) would have, in combination, prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.   

The opinion provider should also opine, as to any period between September 14, 2007 and March 25, 2008, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (a left knee strain; residuals of a left ankle sprain; convergence insufficiency; tinnitus; bilateral granuloma annulare of the hands; and posttraumatic stress disorder (PTSD)) would have, in combination, prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.   

The opinion provider should also opine, as to any period between March 26, 2008 and June 2, 2008, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (a left knee strain; residuals of a left ankle sprain; convergence insufficiency; tinnitus; bilateral granuloma annulare of the hands; PTSD; and traumatic brain injury with post concussive headaches and elements of migraine headaches) would have, in combination, prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.   

The opinion provider should also opine, as to any period between June 3, 2008 and November 19, 2008, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities would have, in combination, prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.   

The opinion provider must provide reasons for each opinion given.  

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The opinion provider is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the opinion provider rejects the Veteran's reports, he or she must provide a reason for doing so.

9.  The AOJ should review the examination reports/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

10.  If, there is any period between August 4, 2006 and November 19, 2008 that the Veteran was unemployed and the schedular requirements for a TDIU were not met, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.  

11.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


